Citation Nr: 1818747	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-21 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral shin splints.  

2. Entitlement to service connection for bilateral lower extremity radiculopathy. 

3. Entitlement to an increased rating for degenerative arthritis of the lumbar spine. 

4. Entitlement to an increased rating for posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to September 1994, including service in the Southwest Asia Theater of operations during the Persian Gulf War.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran provided testimony at an August 2017 videoconference hearing before the undersigned.  A transcript of the hearing is of record.  

A claim for a total rating based on individual unemployability (TDIU) due to service connected disability is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that the Veteran's attorney specifically stated in his June 2012 NOD that the Veteran's back condition and his PTSD warranted the assignment of a TDIU.  The Board notes that the issue of entitlement to a TDIU was bifurcated and separately adjudicated by the RO in an unappealed rating decision in November 2014.  Bifurcation of a claim generally is within the Secretary's discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009).  As the Veteran did not appeal this decision, further consideration by the Board of entitlement to a TDIU under Rice is not warranted.

The issues of entitlement to service connection for bilateral lower extremity radiculopathy, entitlement to a higher rating for a low back condition, and entitlement to a higher rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the August 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the claim for entitlement to service connection for bilateral shin splints.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met with respect to the claim for entitlement to service connection for bilateral shin splints.  38 U.S.C. § 7105 (2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017). 

Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (b).  Withdrawal may be made by the appellant or by his authorized representative. 38 C.F.R. § 20.204 (2017). 

At the August 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the claim for entitlement to service connection for bilateral shin splints; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.



ORDER

The issue of entitlement to service connection for bilateral shin splints is dismissed.


REMAND

Unfortunately, the Board finds that the remainder of the issues on appeal must be remanded for additional development prior to adjudication by the Board. 

In claims for an increase in rating, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  With regard to the Veteran's service-connected PTSD, the evidence of record indicates that the Veteran's condition may have worsened since his VA examination in November 2012.  During his 2017 Board hearing, the Veteran reported increasing issues with irritability towards others that had resulted in multiple charges of domestic violence.  As the evidence suggests a worsening of the Veteran's PTSD that could allow for a higher rating, the Board finds that a new, comprehensive VA examination, addressing the severity of his service-connected disability should be afforded.

The Board also finds that new examination should be afforded regarding the severity and manifestations of his service-connected low back disability.  The Board notes that the Veteran has reported that he suffers from a bladder disability and bilateral lower extremity radiculopathy due to his service-connected low back disability.  During his October 2011 examination, the Veteran reported symptoms of urinary frequency that he believed were related to his low back disability.  He also reported recurrent symptoms of radiating pain from his low back to his bilateral lower extremities.  The October 2011 VA examiner stated that the Veteran did not demonstrate signs of lumbar intervertebral disc syndrome and permanent nerve root involvement, and did not diagnose the Veteran with either a bladder disorder or lower extremity radiculopathy.  

During the Veteran's November 2012 VA examination, the examiner again noted the Veteran's complaints of radiating pain in his bilateral lower extremities.  The examiner also stated that the Veteran demonstrated positive straight leg raising tests, bilaterally, but determined that the Veteran did not otherwise demonstrate neurological symptoms.  A diagnosis of either a bladder disorder or lower extremity radiculopathy was not provided.  

Service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C. § 1117 (2014); 38 C.F.R. § 3.317 (a)(1). 

The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome; fibromyalgia, or functional gastrointestinal disorders (including, but not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia).  38 C.F.R. § 3.317 (a)(2)(i).  

Based upon the Veteran's reported symptoms, the Board finds that a new VA examination should be afforded that addresses the severity of his service-connected low back disability and addresses whether the Veteran suffers from any separately compensable neurological symptoms.  

If the Veteran's reported symptoms of radiating pain are not attributable to his service-connected low back condition, the Board should obtain an opinion regarding whether these symptoms are resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness.  

Accordingly, the case is REMANDED for the following action:

1. First, undertake appropriate efforts to obtain and associate with the claims file any outstanding VA treatment records.

2. Then, the Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected PTSD.  

The claims file, including all electronic records must be made available to the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  The examiner must provide a detailed rationale for any opinions rendered

3. Then, the Veteran should be scheduled for an examination to determine the current level of severity of his service-connected back disability, including evaluations of how pain from this condition limits his Veteran's range of motion, whether he requires periods of prescribed bed rest, and the severity and functional limitations caused by any associated objective neurological abnormalities.  

Additionally, the examiner is asked specifically provide an opinion regarding whether any diagnosed radiculopathy or bladder dysfunction is at least as likely as not due to the Veteran's service-connected lumbar spine disability. 

If the Veteran is not diagnosed with radiculopathy of either lower extremity, the examiner should provide an opinion on whether the Veteran's symptoms of radiating pain in his bilateral lower extremities is due to: a) an undiagnosed illness; or b) a medically unexplained chronic multisymptom illness.

The claims file should be reviewed in conjunction with these requests and the reports thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report his symptoms and history. Such reports must be specifically acknowledged and considered in formulating any opinions.  Rationales must accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


